Filed 12/31/20
                  CERTIFIED FOR PARTIAL PUBLICATION*

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                   DIVISION TWO


 TIM PHILLIS et al.,
           Plaintiffs and Appellants,
                                            A158725
 v.
 COUNTY OF HUMBOLDT,                        (Humboldt County
                                            Super. Ct. No. DR170699)
           Defendant and Respondent.


       Appellants Tim and Kathy Phillips sought a reduction in the value at
which property they purchased at a trustee’s sale was assessed, then
challenged the value determined by the Assessment Appeals Board (Board)
in superior court. They appeal from the judgment against them, arguing the
Board improperly failed to apply the statutory presumption that the
purchase price established the property’s value, conducted a flawed
comparable sales analysis, and made various other errors. We affirm.




       Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this
       *

opinion is certified for publication with the exception of parts II. and III.

                                        1
                                 BACKGROUND
      On June 26, 2013, appellants purchased real property in Humboldt
County at a public trustee sale for $153.806.41. The trustee’s deed, was
recorded on July 12, 2013.1
      The property consists of two 80-acre parcels (parcel 101-122-006 & 101-
131-001), which appellant2 testified had been merged in May 2000, and which
were treated as one appraisal unit by the Humboldt County Assessor
(Assessor). The terrain is mostly steep and wooded.
      As described by the appraiser, there is a 1,508 square foot, three-
bedroom, two-bathroom, manufactured home on a permanent foundation on
parcel 101-131-001, which uses a solar generator system for power, a spring-
fed water system, and septic system. There are also several outbuildings and
sheds that are in poor condition and do not add to the overall value of the
property.
      According to appellant’s testimony, the property had been purchased in
May 2000 for $125,000, and the owner added the modular home in 2001 at a
cost of $85,000. The prior owners tried without success to sell all or a portion
of the property in 2005, 2006, and 2009, and the mortgage holder foreclosed
in 2012. The property is approximately two miles from a public road. When
the prior owners left the property, they took the gas-powered generator,
which was the only source of power; PG&E is two miles away. The prior
owners had drilled two wells that failed to produce water and “had been
hauling domestic water for years.” Mice had ruined the central heat ducting
under the house and the private road had been neglected for years. As


      1The trustee’s deed shows the unpaid debt, together with costs, was
$245,179.10.
      2   References to appellant in the singular are to Tim Phillis.


                                         2
appellant noted, the appraiser stated the property was in “poor” condition.
After purchasing the property, appellant found a water source and installed a
solar pump to pump water for the house, as well as an operating solar
system.
      On November 26, 2013, appellants submitted an application for
changed assessment (application No. 13-26); they filed an additional
application (application No. 14-68) on November 10, 2014, and two more
(application Nos. 14-72 & 14-73) on November 12, 2014.3 The enrolled
property value challenged in application Nos. 13-26, 14-72, and 14-73 was
$469,976, which was the prior owner’s assessment.4 In November 2014, the
Assessor reappraised the property at $415,000, using a comparable sales
analysis, and this was the value challenged in application No. 14-68. The
Assessor explained that this appraisal was the result of a “2013 Prop 8”
conducted as an “interim” measure because appellants had purchased the


      3 Application Nos. 13-26, 14-72, and 14-73 erroneously list the enrolled
property value as $476,697 (application Nos. 13-26 and 14-72) and $472,140
(application No. 14-73). As shown on the property tax bills, the $476,697
figure omits the $7,000 homeowner exemption that resulted in the $469,976
enrolled value. The figures on application No. 14-73 appear to result from
mathematical and/or clerical errors: This application erroneously lists
$372,494 as the land value rather than $370,811 (as shown on the property
tax bills and application Nos. 13-26 and 14-72), lists $106,464 as the value of
the improvements rather than the correct $106,165, and shows a total value
of $472,140 while the correct total of the figures listed would be $479,140
(372,494 plus 106,646 equals 479,140).
      4A note in the “Transaction Record” for the property states, “Valued
both properties at $415,000, due to disagreement in value and app for appeal,
revalued for 2013 and 2014 Prop B. 2013 value set at $415,000, and 2014
value remains at $415,000.00. To place on 2013 Prop 8, value for land had to
be adjusted. The preceding note, dated July 21, 2014, stated, “Spoke
w/owner, property purchased in auction. Property was in poor condition.
Owner will appeal anything over purchase price. Sold w/#101-131-001.”


                                       3
property and were responsible for the outstanding taxes but “could not appeal
the base year for 2013,” and a value had not yet been set for the date of
acquisition. . . .
       Appellants’ applications were initially heard by the Board on March 12,
2015. Relying upon the presumption stated in Revenue and Taxation Code5
section 110, subdivision (b), that the purchase price of real property is
rebuttably presumed to be its “full cash value” or “fair market value” “if the
terms of the transaction were negotiated at arms length between a
knowledgeable transferor and transferee neither of which could take
advantage of the exigencies of the other,” appellant argued at the hearing
that the price he paid for the property had to be treated as its taxable value
unless respondent County of Humboldt could prove the foreclosure sale at
which it was purchased was not an open market, arms length transaction.6
       The Assessor took the position that a foreclosure sale is not an open
market transaction. The appraiser testified that although the trustee’s sale
is public, potential purchasers at a public trustee sale in the county are
limited by the requirements that a deposit of $2,500 be submitted prior to the
auction and a winning bid must be paid within three days after the auction,
so “traditional financing” is not available. The Assessor’s office pointed to an
annotation from the California State Board of Equalization (SBE) stating
that “[t]he presumptions of full cash value under Revenue and Taxation Code
section 110 do not apply to execution and/or foreclosure sales, since these are




      Further statutory references will be to the Revenue and Taxation
       5

Code unless otherwise specified.
       6   Appellant testified that no other bids were made at the auction.


                                          4
forced sales and thus considered non-market transactions.”7 (Board of
Equalization, Property Taxes Law Guide (Revision 2017), Annotation No.
460.0031 (Mar. 26, 1999)
 [as of Dec. 31, 2020].)
      Appellant also challenged the Assessor’s comparable sales analysis,
which was summarized on a spreadsheet comparing various aspects of
appellants’ property with seven others, referred to as “Comp 1” through
“Comp 5,” “711 Sawdust trail,” and “Off Centerville Rd.” Appellant argued
the properties used as comparisons were “vastly different in size” and a
“considerable distance” from the subject property; unlike his property, all but
one of the comparison properties had PG&E service and all had water; the
climate differed between the properties; and the subject property was in
“substantially worse condition” than the others. In addition, appellant stated
the Assessor’s office had “no calculations to arrive at the lot size value
adjustment.”8

      7 The Board of Equalization annotations are published summaries
prompted by requests for legal opinions, “brief statements—often only a
sentence or two—purporting to state definitively the tax consequences of
specific hypothetical business transactions. More extensive analyses, called
‘back-ups,’ are available to those who request them.” (Yamaha Corp. of
America v. State Bd. of Equalization (1998) 19 Cal.4th 1, 4–5 (Yamaha).)
      8 Appellant asserted that one property on a July 2014 list was
comparable to his, a 152-acre lot that sold for $130,000 in July 2013, and that
this and a second property on the same list, a 160-acre lot that sold for
$250,000 in October 2012, were “closest in size and location and amenities” to
his property. This was not the list of comparable properties in fact used to
establish the value of appellants’ property. The appraiser testified that the
spreadsheet appellant was referring to was “the first attempt at finding
comparables which was a failed attempt.” After further research, and after
giving the list to appellant as part of an “open dialog” regarding the


                                        5
      In response to questions from the Board, appellant testified that his
property was about two miles off a public road; the appraiser testified that
while some of the comparable properties were closer to public roads, he did
not feel this required adjustment because the properties were “drastically
further” from cities and towns than the distance from appellants’ property to
Ferndale. Asked about adjustments for the absence of public utilities on the
property, the appraiser testified that he was not aware there was a problem
with water or power and had been told “it was on solar” and had well water.
He testified that if he had known, “I don’t know that it would make that big
of a difference. A lot of these rural properties have issues with power and
water.” Acknowledging appellant’s statement that the comparables did not
have a problem with power, the appraiser said the information he had did not
indicate one way or the other.
      After Board members expressed agreement with the Assessor’s view
that a foreclosure sale is not an open market transaction, the matter was
continued to allow the parties to attempt to reach a mutually acceptable
determination of value in light of this view, and for the appraiser to address
issues of concern to the Board regarding the comparables, including the
properties’ access to utilities and distance from a public road.
      At the continued hearing in July 2015, appellant continued to rely upon
the purchase price presumption as the measure of value, and argued the SBE
annotation addressed tax sales rather than foreclosure sales. The appraiser



Assessor’s process, the appraiser found the properties on this sheet were not
comparable sales because each was “a direct from seller” sale that did not
meet market standards or a gift, and one had different zoning (“TMZ” or
Timberland Production Zone) than appellant’s property. None of the four
properties on this list were among the comparables used by the Assessor to
arrive at the $415,000 valuation.


                                        6
provided information on whether each of the comparables had utility services
and the distance of each from a public road. Appellant again argued the
properties were not sufficiently similar to comply with the governing rules,
while the appraiser explained that it was difficult to find comparable
properties because the subject property is “unique” and these were “the best
comps we could find,” “rural properties with a manufactured home on it.”
      The Board concluded that a foreclosure sale is not a fair market value
sale and determined the value of the property to be $250,000, finding the
comparable sales provided by the Assessor’s office “of marginal help due to
condition, location, topography and parcel size.”
      Appellants filed a tax refund action in superior court in November
2015, which was resolved by a stipulation for remand to the Board for
determination of the value of the property based on evidence in the
administrative record of the March 12 and July 20, 2015 proceedings. The
stipulation and order vacating the Board’s 2015 decision, remanding the
matter for a new hearing, decision and findings of fact, and dismissing the
superior court action, was filed on March 8, 2017. Prior to the hearing on
remand, appellants objected to the participation of one member of the Board.
After a hearing, the request for disqualification was denied.
      At the June 8, 2017 hearing on remand, appellant again maintained
the purchase price was the proper measure of value of the property, argued
the comparative sales analysis could not be utilized unless the Assessor
proved the foreclosure sale was not an open market transaction, and argued
the properties the Assessor used as comparables were too dissimilar for this
purpose. The Assessor reiterated the position that the foreclosure sale was
not a market transaction, again pointing to Annotation No. 460.0031. The
Assessor also noted the discussion of open market transactions in the



                                       7
Assessment Appeals Manual, which states that that “ ‘[o]pen market
conditions which tend to produce a ‘full cash value’ or ‘fair market value’ as
defined in section 110 include: [¶] Exposure on the open market for a
sufficient amount of time [¶] Neither the buyer nor the seller is able to take
advantage of the exigencies of the other [¶] Both parties are seeking to
maximize their gains [¶] Both buyer and seller have full knowledge of the
property and are acting prudently.” (SBE, Assessment Appeals Manual (May
2003) pp. 88–89.) Appellant asked the Board to remove the annotation from
the record, arguing the Assessor violated statutory exchange of information
rules by failing to provide it in response to appellants’ request for evidence
that the foreclosure sale was not an open market transaction.
      The Board issued its ruling on August 3, 2017, finding the fair market
value of the property on July 12, 2013, was $335,000. The Board disagreed
with both the Assessor’s determination of $415,000 as the fair market value
of the property and appellant’s position that the fair market value was
$153,806.41. Its written findings state that a foreclosure sale “is generally
not considered an open market transaction for purposes of determining fair
market value,” citing the SBE letter underlying Annotation No. 460.0031,
and, with respect to appellant’s objection, stating the document was
considered as legal authority offered by the Assessor rather than as factual
evidence. The Board also found that even if foreclosure sales could be
considered open market in some circumstances, the sale in this case did not
meet the required parameters in that it required potential bidders to pay a
cash deposit and pay the total amount in cash within three days, thus
excluding purchasers using traditional financing; the seller was forced to sell
and not necessarily a “ ‘willing’ seller at the auction price”; the sale lacked
“the exposure typical to real estate marketing”; and the buyer was in “at least



                                        8
the potential position” of being able to take advantage of the owner’s
necessity to sell. The Board found the comparable sales evidence was “of
sufficient weight to establish that the $153,806.41 paid by the Applicant was
below the fair market value of the Subject Property on the date of transfer.”
Noting that appellant claimed the property was not habitable due to lack of
power and water, that the comparables were habitable properties and that
appellant had restored water to the property at a cost of about $7,000, the
Board found the condition of appellants’ property was “generally of lower
quality” than the comparables and assigned $15,000 to $20,000 as a
“reasonable range of value for that difference in condition.” Disagreeing with
the Assessor’s value and adjustments for the difference in size between
appellants’ parcel and the comparison properties, the Board found “an
amount of approximately $500 per acre to be a more reasonable value” for
purposes of adjustment for size.9 The Board applied its adjustments,
excluding the “high value and low value of comparable properties 1-5 plus
Sawdust Trail,” resulting in an “approximate average” of $336,200 for the
comparable properties, and concluded “a reasonable fair market value” for
appellants’ property on the date of transfer was $335,000.
      On November 17, 2017, appellants filed a second lawsuit, alleging
causes of action for property tax refund, federal and state due process
violations, violations of title 42, United States Code section 1983, and
declaratory relief. The trial court granted respondent’s motion for summary
adjudication of the second through fifth causes of action, which were based on



      9The amount of the appraiser’s lot size adjustment for each comparison
property, divided by the number of acres by which that property differed from
appellants’ property, would result in per-acre values of $980, $1,282, $1,017
and $1,007 for the four properties considered by the Board.


                                       9
the same factual allegations as the first cause of action, leaving only the tax
refund claim for trial.
        After a bench trial, the court ruled in favor of respondent, finding the
property was not obtained in an open market transaction, there was
substantial evidence to support the Board’s conclusion as to the assessed
value of the property, and appellants’ due process rights were not violated by
the procedural issues appellants raised. Judgment was filed on August 26,
2019.
                                  DISCUSSION
        “The proper scope of review of assessment decisions is well established.
(Bret Harte Inn, Inc. v. City and County of San Francisco (1976) 16 Cal.3d 14,
21–23.) ‘When the assessor utilizes an approved valuation method, his
factual findings and determinations of value based upon the appropriate
assessment method are presumed to be correct and will be sustained if
supported by substantial evidence.’ (Service America Corp. v. County of
San Diego (1993) 15 Cal.App.4th 1232, 1235 (Service America Corp.).)
However, where the taxpayer attacks the validity of the valuation method
itself, the issue becomes a question of law subject to de novo review.
(Ibid.; see GTE Sprint [Communications Corp. v. County of Alameda (1994)]
26 Cal.App.4th [992,] 1001.)” (Elk Hills Power, LLC v. Board of
Equalization (2013) 57 Cal.4th 593, 606.) Here, appellants’ argument that
the Board was required to accept their purchase price as the taxable value of
the property unless respondent proved by a preponderance of the evidence
the property was not purchased in an open market, arms length transaction
is a challenge to the methodology of valuation, presenting a question of law.
The same is true to the extent appellants argue the properties used in the
Assessor’s comparative sales analysis were not sufficiently similar to the



                                         10
subject property to be used for that purpose. To the extent appellants
challenge the application of the comparable sales analysis—the findings of
fact and determinations of value resulting from the analysis—we review for
substantial evidence.
                                             I.
      “California Constitution, article XIII, section 1, provides that all
property ‘is taxable and shall be assessed at the same percentage of fair
market value,’ with certain exceptions not relevant here. California
Constitution, article XIII A, section 1, places certain restrictions on the
assessment of taxes on real property and does so by reference to the ‘full cash
value’ of the property. Section 2, subdivision (a) of article XIII A defines “full
cash value’ for properties purchased after 1975 as ‘the appraised value’ of the
property at the time of purchase. Where the full cash value is established
upon purchase and sale of the property, the term ‘full cash value’ has the
same meaning as fair market value measured at the date of such purchase.
(Blackwell Homes v. County of Santa Clara (1991) 226 Cal.App.3d 1009,
1013.)” (Maples v. Kern County Assessment Appeals Bd. (2002) 103
Cal.App.4th 172, 179–180 (Maples).)
      Section 110, subdivision (a) provides that “ ‘full cash value’ or ‘fair
market value’ means the amount of cash or its equivalent that property
would bring if exposed for sale in the open market under conditions in which
neither buyer nor seller could take advantage of the exigencies of the
other, and both the buyer and the seller have knowledge of all of the uses and
purposes to which the property is adapted and for which it is capable of being
used, and of the enforceable restrictions upon those uses and purposes.”
      The tax rules promulgated by the SBE further provide: “In addition to
the meaning ascribed to them in the Revenue and Taxation Code, the words



                                        11
‘full value’, ‘full cash value’, ‘cash value’, ‘actual value’, and ‘fair market
value’ mean the price at which a property, if exposed for sale in the open
market with a reasonable time for the seller to find a purchaser, would
transfer for cash or its equivalent under prevailing market conditions
between parties who have knowledge of the uses to which the property may
be put, both seeking to maximize their gains and neither being in a position
to take advantage of the exigencies of the other. [¶] When applied to real
property, the words ‘full value’, ‘full cash value’, ‘cash value’, ‘actual value’
and ‘fair market value’ mean the price at which the unencumbered or
unrestricted fee simple interest in the real property (subject to any legally
enforceable governmental restrictions) would transfer for cash or its
equivalent under the conditions set forth in the preceding sentence.” (Cal.
Code Regs., tit. 18, § 2, subd. (a).)
      The presumption appellants rely upon in this case is established in
subdivision (b) of section 110: “For purposes of determining the ‘full cash
value’ or ‘fair market value’ of real property, other than possessory interests,
being appraised upon a purchase, ‘full cash value’ or ‘fair market value’ is the
purchase price paid in the transaction unless it is established by a
preponderance of the evidence that the real property would not have
transferred for that purchase price in an open market transaction. The
purchase price shall, however, be rebuttably presumed to be the ‘full cash
value’ or ‘fair market value’ if the terms of the transaction were negotiated at
arms length between a knowledgeable transferor and transferee neither of
which could take advantage of the exigencies of the other. ‘Purchase price,’
as used in this section, means the total consideration provided by the
purchaser or on the purchaser's behalf, valued in money, whether paid in
money or otherwise. . . .”



                                         12
      The tax rules elaborate that in valuing real property as a result of a
change in ownership, “it shall be rebuttably presumed that the consideration
valued in money, whether paid in money or otherwise, is the full cash value
of the property. The presumption shall shift the burden of proving value by a
preponderance of the evidence to the party seeking to overcome the
presumption. The presumption may be rebutted by evidence that the full
cash value of the property is significantly more or less than the total cash
equivalent of the consideration paid for the property. A significant deviation
means a deviation of more than 5% of the total consideration.” (Cal. Code
Regs., tit. 18, § 2, subd. (b).)
      Appellants argue that under the above provisions, the Assessor had the
burden of proving the foreclosure sale in which they purchased the property
was not an open market transaction and establishing by a preponderance of
the evidence that the price would have been different if the sale had taken
place under open market conditions. Appellants complain that, despite the
Assessor’s failure to produce evidence the transaction was not an open
market sale, the Board improperly rejected the purchase price presumption
by relying upon the Board chairman’s personal opinion that a public trustee
auction is never an open market sale and Annotation No. 460.0013,
expressing the same view. Reliance upon the Board chairman’s opinion,
appellants’ urge, violates regulations requiring the Board to render its
decision “on the basis of proper evidence at the hearing.” (Cal. Code Regs.,
tit. 18, § 302) As to the annotation, appellants emphasize that SBE
annotations, as staff interpretations of statutory law, are not binding
authority. (Helene Curtis, Inc. v. Assessment Appeals Bd. (1999) 76
Cal.App.4th 124, 132; Yamaha, supra, 19 Cal.4th at p. 7.)




                                       13
      Appellants’ position assumes the rebuttable purchase price
presumption applies in every case, and controls absent evidence the
particular purchase in question was not an arms length, open market
transaction. The Board (and superior court) found the presumption does not
apply to purchases at foreclosure sales because such sales, by their nature,
are not open market transactions and, therefore, the precondition to
application of the presumption is not met.10 The SBE has expressed this view
not only in Annotation No. 460.0031
(https://www.boe.ca.gov/lawguides/property/current/ptlg/annt/460-0000-
all.html> [as of Dec. 31, 2020]), but also Annotation No. 848.0003
( [as of Dec. 31, 2020]).11 We agree.
      “ ‘[I]t is common knowledge that at forced sales such as a trustee’s sale
the full potential value of the property being sold is rarely realized.’ (Strutt v.
Ontario Sav. & Loan Assn. (1972) 28 Cal.App.3d 866, 876; see also Alliance
Mortgage Co. v. Rothwell (1995) 10 Cal.4th 1226, 1236 [property’s price at
trustee’s sale ‘is not deemed the equivalent of the property’s fair market
value’].)” (Melendrez v. D & I Investment, Inc. (2005) 127 Cal.App.4th 1238,
1254.) Alliance Mortgage Co., at pages 1236–1237 (Alliance Mortgage),

      10Of course, as recognized by the rebuttable nature of the presumption,
“even an arm’s length, open market transaction may involve factors that
skew the purchase price and make it an unreliable indicator of the fair
market value.” (Dennis v. County of Santa Clara (1989) 215 Cal.App.3d
1019, 1028.)
      11 Annotation No. 848.0003 (2016) states: “Purchases at foreclosure
auctions are not considered open-market transactions because they are, by
definition, ‘forced sales’ characterized by nonmarket conditions. Thus, the
purchase price presumption does not apply to properties that are purchased
at auction because they are not ‘open-market’ transactions as contemplated
by Revenue and Taxation Code section 110(b).”


                                        14
explained why “[t]he price at a foreclosure sale is not deemed the equivalent
of the property’s fair market value” with a quotation from BFP v. Resolution
Trust Corp. (1994) 511 U.S. 531 (BFP), “ ‘An appraiser’s reconstruction of
“fair market value” could show what similar property would be worth if it did
not have to be sold within the time and manner strictures of state-prescribed
foreclosure. But property that must be sold within those strictures is
simply worth less. No one would pay as much to own such property as he
would pay to own real estate that could be sold at leisure and pursuant to
normal marketing techniques.’ ” (Alliance Mortgage, at p. 1237.)
      BFP further explained: “[M]arket value, as it is commonly understood,
has no applicability in the forced-sale context; indeed, it is the very antithesis
of forced-sale value. ‘The market value of . . . a piece of property is the price
which it might be expected to bring if offered for sale in a fair market; not the
price which might be obtained on a sale at public auction or a sale forced by
the necessities of the owner, but such a price as would be fixed by negotiation
and mutual agreement, after ample time to find a purchaser, as between a
vendor who is willing (but not compelled) to sell and a purchaser who desires
to buy but is not compelled to take the particular . . . piece of property.’
Black’s Law Dictionary 971 (6th ed. 1990). In short, ‘fair market value’
presumes market conditions that, by definition, simply do not obtain in the
context of a forced sale.” (BFP, supra, 511 U.S. at pp. 537–538.)
      Appellants argue that the sale in the present case was not “forced”
because the trustee “was a willing party” and, according to appellant’s
testimony, the public auction was noticed for seven months before it actually
took place and there was “ ‘no time limit or a minimum price paid by law, nor
were there any additional liens by a public entity’ to be paid.” Appellants
also state that their purchase met a minimum acceptable value that was



                                        15
established prior to the trustee’s sale,12 and emphasize that the property
failed to sell when it was listed on the open market in 2005, 2006, and 2009.
These factors, they maintain, distinguish the particular trustee’s sale in the
present case from the “reasoning” of Alliance Mortgage.
      The argument is not persuasive. All foreclosure sales must be
conducted in accordance with statutory requirements regarding notice,
timing, bids, and other particulars. The trustee is not attempting to
maximize gain, as would be expected of a seller in an open market
transaction; he or she is attempting to recoup the amount of a defaulted loan,
regardless of the actual value of the security property, and the lender does
not keep any surplus over the amount of the secured obligation and costs of
foreclosure. (Civ. Code, § 2924k; Zieve, Brodnax & Steele, LLP v. Dhindsa
(2020) 49 Cal.App.5th 27, 30–31.) “ ‘[N]either appraisal
nor judicial determination of fair value is required’ ” (Alliance Mortgage,
supra, 10 Cal.4th at p. 1236, quoting Sheneman, Cal. Foreclosure: Law and
Practice (1994) § 6.01, p. 6–3), and a foreclosure sale is valid even if there is
“great disparity between the foreclosure price and the value of the property.”
(Knapp v. Doherty (2004) 123 Cal.App.4th 76, 94.)
      In the present case, as the Board indicated in its findings, the trustee’s
sale required bidders to pay a cash deposit in order to participate and to pay
the total purchase price within three days, thus excluding potential
purchasers relying upon traditional financing; the seller was forced to sell in
order to recover anything on the defaulted loan; and the sale lacked typical
real estate marketing. The Board’s statement that the “seller was not



      12Appellant supports this assertion with citation to the public auction
notice and trustee’s deed in the administrative record. As far as we can tell,
these documents do not provide the stated information.


                                        16
necessarily a ‘willing’ seller at the auction price” is certainly justified by the
fact that the price appellants paid—153,153,806.41—was considerably less
than the $228,460.69 outstanding debt secured by the property. As for the
fact that the property did not sell in 2005, 2006, and 2009, appellants offer no
information about the market conditions or other circumstances of those
attempted sales and how they compare to the situation at the time of the sale
in 2013.13
      In short, whatever distinctions there might be between the specific
foreclosure sale here and another held more quickly, or on an obligation
subject to additional liens, a foreclosure sale is by nature not an open market
transaction supporting application of the section 110 purchase price
presumption.14




      13According to the appraiser, the property was listed for sale in 2009 at
around $500,000, and the owners were attempting to sell it as two separate
parcels despite the two having been merged.
       It is also worth noting that appellant’s testimony that the property sold
for $125,000 in 2000 (without the home, which was subsequently added at a
cost of about $85,000) is of little relevance to the property’s value 13 years
later.
      14 Appellants’ attempt to liken the foreclosure sale here to the sale in
Maples is not convincing. Maples involved sale of a petroleum reserve by the
federal Department of Energy in a sealed bid auction, with the minimum
acceptable bid set after appraisal by independent appraisers. (Maples, supra,
103 Cal.App.4th at pp. 176–177.) The solicitation for bids encouraged
offerors to “ ‘submit offers at prices and on terms which maximize the value
to the Government’ ” because “some offerors may be eliminated from further
consideration before discussions are held,” and the court observed that the
Department of Energy “adopted a tough negotiating position.” (Maples, at
p. 185.) This situation is a far cry from a foreclosure sale at which the
property must be sold to the highest bidder on the day of the auction. (Civ.
Code, § 2924g, subd. (a).)


                                        17
      Appellants’ argument that the Board improperly relied upon the
chairman’s opinion that foreclosure sales are not open market transactions
necessarily depends on the faulty premise that this point must be proven by
the evidence in any given case. Despite being framed as an “opinion” in the
chairman’s remarks during the hearing (and those of other members), the
Board’s conclusion that a foreclosure sale is not considered an open market
transaction for purposes of determining fair market value was an
interpretation of law, not a factual conclusion required to be drawn from
evidence in the case regarding this particular transaction.
      Nor did the Board act improperly in considering the SBE annotation.
While not dispositive, such agency interpretations are “entitled to
consideration and respect by the courts” (Yamaha, supra, 19 Cal.4th at p. 7)
and, no less so, by the Board. Here, as discussed, the annotation expressed a
view entirely consistent with legal authority.
                                        II.
      Even where the purchase price presumption applies, it may be rebutted
by evidence “that the fair market value of the property is otherwise.” (Dennis
v. County of Santa Clara, supra, 215 Cal.App.3d at p. 1028.) Here, the Board
found the comparable sales analysis established the purchase price was
below the fair market value of the property. Appellants maintain the
comparative sales analysis was flawed.
      Section 402.5 provides, “When valuing property by comparison with
sales of other properties, in order to be considered comparable, the sales shall
be sufficiently near in time to the valuation date, and the properties sold
shall be located sufficiently near the property being valued, and shall be
sufficiently alike in respect to character, size, situation, usability, zoning, or
other legal restriction as to use unless rebutted pursuant to Section 402.1, to



                                        18
make it clear that the properties sold and the properties being valued are
comparable in value and that the cash equivalent price realized for the
properties sold may fairly be considered as shedding light on the value of the
property being valued. ‘Near in time to the valuation date’ does not include
any sale more than 90 days after the valuation date.” Section 402.1
establishes a presumption that restrictions on a property will continue and
will affect its value, and describes circumstances in which the presumption
may be rebutted.15
      Tax rule 4 provides that “[w]hen reliable market data are available
with respect to a given real property, the preferred method of valuation is by
reference to sales prices,” and sets forth requirements to be met in using this
method. (Cal. Code Regs., tit. 18, § 4.) These include a requirement that the
assessor “[m]ake such allowances as he [or she] deems appropriate for
differences between a comparable property at the time of sale and the subject
property on the valuation date, in physical attributes of the properties,
location of the properties, legally enforceable restrictions on the properties’
use, and the income and amenities which the properties are expected to
produce.” (Cal. Code Regs., tit. 18, § 4, subd. (d).)



      15 Section 402.1, subdivision (b), provides, “There is a rebuttable
presumption that restrictions will not be removed or substantially modified
in the predictable future and that they will substantially equate the value of
the land to the value attributable to the legally permissible use or uses.”
“Grounds for rebutting the presumption may include, but are not necessarily
limited to, the past history of like use restrictions in the jurisdiction in
question and the similarity of sales prices for restricted and unrestricted
land.” (§ 402.1, subd. (c).) “In assessing land with respect to which the
presumption is unrebutted, the assessor shall not consider sales of otherwise
comparable land not similarly restricted as to use as indicative of value of
land under restriction, unless the restrictions have a demonstrably minimal
effect upon value.” (§ 402.1, subd. (d).)


                                        19
      Appellants argue that in order to comply with tax rule 4, assessors may
not provide the Board with “raw data within a range of values” (Main & Von
Karman Associates v. County of Orange (1994) 23 Cal.App.4th 337, 343
[disapproving assessor “giving the [Board] the raw data and stating that the
assessor’s opinion was within the ‘range of values’ shown by the data”]) and
must give each adjustment “ ‘separate and serious consideration’ ” (Midstate
Theatres, Inc. v. County of Stanislaus (1976) 55 Cal.App.3d 864, 881
(Midstate Theatres)). Midstate Theatres found that rule 4 was not complied
with where an assessor made an “overall adjustment” without specific
adjustments for the factors enumerated in rule 4. (Midstate Theatres, at
pp. 880–881.) In Main & Von Karman Associates, the assessor erroneously
believed the requirements of tax rule 4 were “guidelines” and did not make
adjustments to the raw data provided to the Board. (Main & Von Karman
Associates, at p. 343.) The problems addressed in these cases do not appear
in the present one. The comparables spread sheet shows specific adjustments
for quality of the properties, square footage of the homes, number of
bedrooms, condition, lot size, an attached garage on one comparable, and
living space. The appraiser noted that appellants’ property was slightly
further from the public road than the comparables, but testified he did not
feel an adjustment was needed because the property was closer to services.
He testified that all but one of the comparison properties had PG&E hook-ups
but “[t]he market wasn’t showing any need” for an adjustment on this basis.
It is apparent the Assessor considered the specific attributes of and
differences between the properties and made adjustments as deemed
appropriate.
      Appellants argue that one of the properties used as a comparable,
“Comp 2,” was not appropriate for this purpose because it was zoned half



                                      20
“TPZ” (timberland preserve zone) and half agricultural, while appellants’
property is zoned “unclassified.” Zoning is one of the restrictions on use of
land an assessor is required to consider with respect to the valuation of
property. (§ 402.1, subd. (a)(1).)
      Appellants point to the statement in Jones v. County of Los Angeles
(1981) 114 Cal.App.3d 999, 1006, that “[t]he purported use of the ‘comparable
sales’ method based on sales of property which are not subject to the same
limitation on use as the property in question is not a valid method of valuing
the property.” The property in Jones was designated on the county’s general
plan as “open space” and subject to an injunction prohibiting the county from
issuing building or grading permits, approving subdivision maps, conditional
or special use permits or variances, or adopting zoning ordinances regarding
the property. The court held that properties not subject to these restrictions
could not be used as comparables: “It seems evident that when property is
the subject of a specific injunction limiting its use, there can be no
comparison of value drawn from sales of property which are unfettered by
such injunction.” (Id. at p. 1007.) Similarly, Meyers v. County of Alameda
(1977) 70 Cal.App.3d 799, 807–808, held that property zoned agricultural
could not be valued by comparison with sales of properties not similarly
restricted absent evidence that the agricultural restriction had “ ‘a
demonstrably minimal effect upon value.’ ”
      Here, the appraiser described the “unclassified” zoning applicable to
appellant’s property as “the least stringent zoning that there is for this type
of property.” Appellants’ situation is the opposite of that in the cases they
rely upon, as use of a more restrictively zoned property would not artificially
inflate the value of appellants’ property. (See § 402.1, subd. (d) [precluding
assessment of land under restriction by comparison to land not similarly



                                        21
restricted unless restrictions have demonstrably minimal effect on value].) If
anything, the more restrictive zoning of Comp 2 would have worked to
appellants’ advantage by reducing the value of the comparison property.16 As
the court explained in Dressler v. County of Alpine, (1976) 64 Cal.App.3d 557,
569–570, section 402.5 “demands only ‘sufficient [similarity] to make it clear’
that the property sold may ‘fairly be considered’ as bearing upon the
assessment appraisal.” Given the difficulty of finding precisely comparable
properties in the circumstances of this case, consideration of Comp 2 was not
impermissible.
      Appellants also challenge as arbitrary the $500 per acre figure the
Board found to be “more acceptable” than the appraiser’s higher amount for
adjusting the differences in lot size between the comparables and the subject
property. Appellants argue that when they requested the Assessor’s
calculations for the comparable properties, they were not provided any
calculations pertaining to the adjustment for disparities in acreage,17 and


      16Appellant argued at the July 2015 hearing that Comp 2 could not be
used because “by the appraiser’s own admission [the zoning] doesn’t allow it
to be used as a comparable.” The “admission” was the appraiser’s testimony
that a property initially considered in a prior set of comparisons could not be
used because it was zoned TPZ. The appraiser explained that he had first
looked at properties “more specific to [appellants’] area” and “[t]he problem
we were running into is these large parcels were all TPZ and they were all
vacant land. . . . They weren’t comparable properties and so we weren’t using
those. And I did say we didn’t use those TPZ lands for that specific instance.”
Comp 2 was only one of the properties ultimately used in the comparative
sales analysis.
      17 The Assessor’s letter responding to appellant’s request stated, “This
document has been provided to you on November 13, 2014, copy attached.”
The documents following this letter in the administrative record include a
spreadsheet showing the comparable properties and adjustment amounts for
lot size and several other variables (quality, square feet, bedrooms, condition,


                                       22
that appellant’s own calculations—derived by dividing the land value stated
on the property tax bill for each property by its number of acres—indicate per
acre values for the comparables ranging from $9,132 per acre (Comp 3) to
$28,701 per acre (Comp 1). Indeed, appellant refers to his calculations as the
“undisputed value per acre of the comparable properties” and “the only lot
size value evidence with comparable properties in the administrative record.”
Obviously, accepting these calculated per acre values would not serve
appellants’ interests, as they would significantly increase the value of the
comparables and, therefore, appellants’ property. Moreover, appellant’s
calculations assume a uniform per acre value regardless of lot size. The
Board chairman explained that “division of a small acreage parcel and the
per acre value is not relevant to a large parcel. Each . . . additional acre is
worth less than the last one . . . . A hundred acre parcel is not worth twice a
50 acre parcel . . . .”
       One of appellants’ arguments indicates a fundamental
misunderstanding of the Board’s use of the $500 per acre figure. The SBE
Assessors’ Handbook, in a section on the comparative sales approach to
valuation of manufactured homes, states that when a manufactured home
and the site it occupies are sold as a unit, “[w]hen an accurate estimate of
land value is possible, the residual offers a good indicator of the home’s
value.” (SBE, Assessors’ Handbook, Assessment of Manufactured Homes &
Parks (Nov. 2001) § 511, p. 33
 [as of Dec. 31,




attached garage, detached garage), but no calculations explaining the
adjustment amounts.


                                        23
2020].)18 Inverting this reasoning, appellant calculates that the Board’s $500
per acre value would give his 160 acres a value of $80,000, which, subtracted
from the Board’s total valuation of $335,000, would result in a value of
$255,000 for the manufactured home, while the highest value the Assessor
assigned to the home was $106,165.19 Appellants’ reasoning appears to be
that this calculation shows the $500 per acre value must be inaccurate. But



      18  “ ‘[A]ssessors’ handbooks are not regulations and do not possess the
force of law . . . ,’ but ‘they serve as a primary reference and basic guide for
assessors, and have been relied upon and accorded great weight in
interpreting valuation questions. [Citation.]’ (Sky River [LLC v. County of
Kern (2013)] 214 Cal.App.4th [720,] 735; see Watson Cogeneration Co. v.
County of Los Angeles (2002) 98 Cal.App.4th 1066, 1070, fn. 2.)” (SHC Half
Moon Bay, LLC v. County of San Mateo (2014) 226 Cal.App.4th 471, 485.)
      Appellants ask us to take judicial notice of several sections of the SBE
Assessors’ Handbook; respondent objects, primarily because no such request
was made in the trial court. We grant the request. A reviewing court may
take judicial notice of matters not before the trial court even though it need
not do so. (Brosterhous v. State Bar (1995) 12 Cal.4th 315, 325; Doers v.
Golden Gate Bridge, etc. Dist. (1979) 23 Cal.3d 180, 184, fn. 1.) “It is well
established that assessor’s handbooks are subject to judicial notice by the
courts.” (Hunt-Wesson Foods, Inc. v. County of Alameda (1974) 41 Cal.App.3d
163, 180.) They are routinely discussed in cases reviewing issues such as
involved in the present case. (E.g., Elk Hills Power, LLC v. Board of
Equalization, supra, 57 Cal.4th at p. 616; SHC Half Moon Bay, LLC v.
County of San Mateo, supra, 226 Cal.App.4th at p. 485; Sky River LLC v.
County of Kern, supra, 214 Cal.App.4th at p. 727.) The portions appellants
ask us to judicially notice add to material already in the record and are
directly relevant to legal issues before us.
      19 Appellants express confusion over the Assessor’s enrolled value for
the improvements on their property. They refer to a 2019 letter in which the
Assessor stated that the $335,000 base year value was allocated $111,000 for
the land in parcel 101-222-006, $174,000 for the land in parcel 101-131-001,
and $50,000 to improvement value. We decline appellants’ request to take
judicial notice of the Assessor’s letter, which was written and received long
after the proceedings before us on this appeal.


                                       24
the Board did not find appellants’ land had a value of $500 per acre; it found
$500 per acre to be the appropriate amount to use in adjusting the value of
comparison properties with considerably less acreage than appellants’
property, and reduced the value of the comparables accordingly.
      Appellant is correct that the record does not explain how the Board
reached the specific amount it found reasonable for the adjustment of lot size
differences. But this is not necessarily fatal to the Board’s ultimate
conclusion. Tax rule 4 directs the assessor, in applying the comparative sales
method of valuation, to “[m]ake such allowances as he [or she] deems
appropriate for differences between a comparable property at the time of sale
and the subject property on the valuation date, in physical attributes of the
properties, location of the properties, legally enforceable restrictions on the
properties' use, and the income and amenities which the properties are
expected to produce.” (Cal. Code Regs., tit. 18, § 4, subd. (d).) This directive
necessarily allows for a degree of inexactitude in the adjustments;
mathematical precision is not required. (See Service America Corp., supra,
15 Cal.App.4th at p. 1242 [imputed value of nontaxable intangible factors
affecting value of property interest “will bear some characteristics of
arbitrary selection”].)20


      20 Service America Corp., supra, 15 Cal.App.4th 1232, involved
valuation by means of the income capitalization method of the possessory
interest of a franchisee holding the exclusive right to sell food and beverages
in a sports stadium. (Id. at pp. 1234, 1236.) The court observed that due to
the beneficial location, it would be reasonable to value the franchisee’s
possessory interest at a considerably greater sum than the square-foot rental
value of a comparable establishment not located in a sports stadium, but that
the county was also entitled to consider the value of the nontaxable exclusive
concession and business value that also contributed to the franchisee’s
profitability. (Id. at pp. 1241–1242.) “It seems to us that some form of


                                       25
      Appellants next contend the comparison properties were stale. Section
402.5 requires that in order to be considered comparable, sales of other
properties “shall be sufficiently near in time to the valuation date.” “ ‘Near in
time to the valuation date’ does not include any sale more than 90 days after
the valuation date.” (§ 402.5.) Accordingly, Property Tax Rules, rule 324(d),
provides that the Board “shall not consider a sale if it occurred more than 90
days after the date for which value is being estimated.” (Cal. Code Regs.,
tit. 18, § 324, subd. (d).) The timing of sales is relevant because
“[c]omparable sales occurring under different market conditions may require
adjustment so that they reflect the same market conditions as the property
being appraised.” (SBE, Assessors’ Handbook, § 501, p. 91
 [as of Dec. 31, 2020].)
“Economic variables affecting demand and supply that have shifted and/or
inflationary or deflationary forces in the economy are the causes for this
adjustment. . . . Because of the complexity of this adjustment, it should be
used with care. As a general rule, it is preferable to use comparable sales
occurring near the valuation date of the subject property, thereby avoiding
the need for this adjustment.” (Id. at p. 92.)



‘imputed’ value must be utilized by the assessor to determine a fair ‘rental’
value for the property. As we have stated, this imputed value need not be
limited by consideration of comparable values for rental properties not
associated with a stadium. Obviously whatever final computation is made
will bear some characteristics of arbitrary selection. The appeals board may
determine that some factor of increase over comparable values is
appropriate—150 percent or 200 percent or some other percentage.
Whatever imputed value is selected, however, will presumably not result in
complete utilization of the agreed $19 million valuation of the total
enterprise. The excess of the $19 million over the imputed value of the
possessory interest will then appropriately relate to the intangible,
nontaxable, assets Service America admittedly possesses.” (Id. at p. 1242.)


                                       26
      The valuation date for appellants’ property was July 12, 2013. The
sales dates for the comparables ultimately considered by the Board (Comp 1,
2, 3, Sawdust Trail) were November 2012, April 2013, June 2013, and July
2012. Two of these were at least roughly within 90 days of the valuation
date; one was a year prior and the fourth, eight months prior. Again, the
difficulty of obtaining comparable sales data for unique rural properties such
as appellants’ warrants some lenience in the required temporal proximity of
the comparison sales to the valuation date for appellants’ property.
      The record reflects that the Board was well aware of, and concerned
about, the differences between appellants’ property and the comparison
properties used by the Assessor. It addressed this point in its written
decision: “The Subject Property and the comparable properties in the
Administrative Record, by their very nature as generally remote and rural
properties, are in some ways each unique in their own right. This makes
determination of a reasonable fair market value based on the Administrative
Record challenging but not impossible. The Board is not required to be able
to calculate a precise fair market value by mathematical precision, but only
to reach an opinion on a reasonable fair market value within its discretion,
based on the record.”
      The Board’s observation is correct. “Standards of comparability can
never be treated in absolute terms. Even relatively poor data can ‘fairly be
considered as shedding light on the value of the property being valued’ (Rev.
& Tax. Code, § 402.5) if it is the best or only data available. Admittedly in
this case, only poor comparable data was available, and under such
circumstances, the use by the assessor of his four comparables was merely
the use of the best available market data. As such, in spite of major
dissimilarities, it cannot be said use of the comparables violated Revenue and



                                       27
Taxation Code section 402.5 or rule 4.” (Midstate Theatres, supra, 55
Cal.App.3d at p. 880.) As we noted in DFS Group, L.P. v. County of San
Mateo (2019) 31 Cal.App.5th 1059, 1089, “it can be difficult to value unusual
or unique properties, and therefore considering comparable values for
properties that are not precisely similar may be appropriate even if not alone
dispositive. (See Service America Corp., supra, 15 Cal.App.4th at p. 1242.)
Further, no attempt at valuing a unique or unusual property will likely be
precise or flawless. The fact that precisely similar comparable properties
may not exist, or that valuation information may not be available for
comparable properties, is not the fault of the parties or the experts. These
may simply be unavoidable realities.”
                                      III.
      Appellants raise a number of other challenges to the Board’s actions
and decision. First, they complain that the Board mishandled the Assessor’s
violation of sections 408 and 1606 by failing to take steps to remediate the
disadvantage caused by the Assessor’s failure to provide them with access to
requested information on calculations and evidence that the sale was not an
open market sale. Section 408, subdivision (e)(2), requires an assessor to
allow an assessee, upon written request, to inspect or copy all information
relating to appraisal and assessment of the assessee’s property. Section 1606
provides for an exchange of information ahead of a hearing on an application
for change of assessment. The statute directs that “[w]henever information
has been exchanged pursuant to this section the parties may not introduce
evidence on matters not so exchanged unless the other party consents
to the introduction,” and if a party introduces new material relating to the
information received from the other party, the other party must be granted a
reasonable continuance if requested. (§ 1606, subd. (d).)



                                        28
      We see no violation of the information exchange requirements.
Appellants asked the Assessor for “calculations done on what the Assessor’s
office deems as comparable properties on list dated 11-3-14.” In response, the
Assessor stated, “This document has been provided to you on November 13,
2014, copy attached.” As earlier described, the documents following this
letter in the administrative record include a spreadsheet showing the
comparable properties and adjustment amounts for lot size and several other
variables. These adjustment amounts are the Assessor’s calculations: The
spreadsheet shows the starting value of each property, the amounts added or
subtracted due to differences from appellants’ property and the resulting
value used as a comparable. “If the exchange of information provides
reasonable notice to the opposition concerning the subject matter to be
presented at the hearing through the testimony of witnesses and evidence,
the statute has been complied with.” (Bank of America v. County of
Fresno (1981) 127 Cal.App.3d 295, 307.)
      As for appellants’ request for “documented evidence that the
transaction on subject properties was not an open market, arms length
agreement, willing buyer and seller transaction,” the Assessor responded that
“[o]ur office does not have any documents responsive to this request.”
Appellants asked the Board to exclude the SBE annotation from
consideration, arguing the Assessor’s reliance upon the annotation after
failing to disclose it in response to their request for information violated the
statutory requirements for exchange of information. As the Board explained
in its decision, however, the annotation was legal authority offered to support
the Assessor’s position, not factual information relating to the property.
      Appellants raise several matters as violations of their due process
rights. They maintain they were denied a fair hearing to disqualify Board



                                       29
member Mitchell, when the Assessor was permitted to testify concerning the
member’s qualifications without being sworn and appellants’ objections were
summarily dismissed. They argue they were denied a fair hearing due to the
lack of calculations for the adjustments of the comparable sales, which they
maintain deprived them of the opportunity to cross examine the Assessor
about the calculations. They further argue they were denied a fair hearing
on June 8, 2017, due to the participation of Board member Mitchell, the lack
of substantial evidence to demonstrate the Assessor met her burden of
overcoming the purchase price presumption, the admission and use of
unreliable evidence, the use of comparable sales evidence from properties
that were not comparable to theirs, the Board acting arbitrarily in valuing
their property, and the Board failing to issue adequately detailed findings.
      Many of these issues need not be further addressed: We have already
concluded the Board acted appropriately with respect to the purchase price
presumption and the comparable sales valuation, including the complaints
about underlying calculations, unreliable comparables, and arbitrary
valuation, which appellants now frame as due process violations. What
remains are appellants’ complaints about their attempt to disqualify Board
member Mitchell and the Board’s findings.21


      21Respondent argues that appellants’ due process claims were
dismissed by the trial court, when it granted the respondent’s motion for
summary adjudication of the second through fifth causes of action of the
complaint due to appellants’ failure to explain their theories or cite legal
authority, and that we should reject any reference to these causes of action
because appellants have not challenged the trial court’s summary
adjudication ruling. The respondent’s portrayal is not accurate.
Respondent’s motion for summary adjudication argued not only that
appellants failed to plead facts sufficient to state the second through fifth
causes of action but also that those causes of action were barred by immunity


                                      30
      With respect to the disqualification hearing, the unsworn statement the
Assessor volunteered at the hearing, in full, was as follows: “Mari Wilson,
Humboldt County Assessor. I would just like to say, at no time did we ever
feel bias toward our office through the whole proceeding. We’ve not had any
contact with Mr. Mitchell outside of the hearings, and he certainly put us to
our marks several times throughout the proceeding. So we do not feel any
bias toward our office nor have we worked with him.” It is difficult to see how
this statement could have prejudiced appellants, and appellants offer neither
explanation nor authority supporting their assertion that their due process
rights were violated. Issues not supported by argument or authority are
treated as forfeited on appeal. (San Mateo Coastal Landowners’ Assn. v.
County of San Mateo (1995) 38 Cal.App.4th 523, 559; Badie v. Bank of
America (1998) 67 Cal.App.4th 779, 784.) The same is true for appellants’
complaint that their objections to this unsworn testimony were summarily
dismissed.22


or otherwise unavailable in a tax case. The trial court did not explain its
reasoning for granting summary adjudication. Respondent’s basic position
was that appellants’ sole available cause of action was for a tax refund, and
respondent expressly recognized that any alleged due process issues with the
hearing and decision could be resolved as part of a tax refund action.
Appellants’ failure to challenge the ruling is not a basis for rejecting their
claims of due process violations in the Board’s handling of their case.
      22Appellant did not object to the Assessor’s statement at the
disqualification hearing, but raised the lack of oath in an email prior to the
remand hearing, questioning the propriety of the disqualification hearing
procedure and suggesting as alternative ways to resolve the problem that
Mitchell recuse himself from the upcoming hearing, the appeal hearing be
continued, or appellant “file with Superior Court relating to the contradictory
way in which the decision was reached.” At the June 2017 hearing, appellant
objected to Mitchell’s participation and the chairman said, “that issue has
been resolved and we’re not interested in information about that in this


                                      31
      Appellants also challenge the Board’s findings as deficient in various
ways. The Board’s written findings are required to “fairly disclose the board’s
determination of all material points raised by the party in his or her petition
and at the hearing, including a statement of the method or methods of
valuation used in appraising the property. (Rev. & Tax Code, § 1611.5; Cal.
Code. Regs., tit. 18, § 324, subd. (e).) Appellants’ main contention with
regard to determination of all material points is that the Board made no
determination regarding one of their four applications for tax refund,
application No. 14-73. Appellants argue that the Assessor should have
reassessed the property for the lien date following their purchase, January 1,
2014, but failed to do so until November 2014, continuing to use the prior
owner’s value meanwhile. Appellants maintain the property should have
been enrolled at the $153,806.41 purchase price on the lien date following
their purchase.
      Respondent argues that this issue raised in application No. 14-73 was
mooted by the parties’ stipulation remanding the matter to the Board. Since
the stipulation provided for remand “to determine the value of the Subject
property based on evidence in the administrative record of the prior [Board]
proceedings on March 12, 2015 and July 20, 2015 (the ‘Prior Hearing’) and for
the [Board] to issue a new decision and new findings of fact as to its
determination of the value of the Subject Property,” respondent views the
stipulation as having “narrowed the issues” to the question of value, mooting



hearing.” Appellant responded, “I’m just making an objection . . . [f]or the
record” and the chairman replied, “[T]hank you. Okay.” Appellant having
stated his objection was “for the record,” without reference to any unresolved
issue regarding the unsworn statement at the disqualification hearing, this
exchange cannot fairly be characterized as a summary dismissal of the
objection.


                                       32
other issues raised by the applications. We need not determine the scope of
the stipulation. In these proceedings, the Board determined the value of the
property as of the date of appellants’ purchase in July 2013. Appellants’
argument that the Assessor acted improperly with respect to the valuation of
the property for the January 1, 2014 lien date does not include any
explanation how this allegedly improper conduct affected the Board’s
determination of value or otherwise prejudiced appellants.
      Relying upon the principle that “ ‘[a]s any tax proceeding
is in invitum in nature, each step must be taken in compliance with law or
the proceeding is void’ ” (Midstate Theatres, supra, 55 Cal.App.3d at p. 872,
quoting Universal Cons. Oil Co. v. Byram (1944) 25 Cal.2d 353, 361),
appellants’ general position on this appeal is that any demonstrated failure to
comply with the law or procedural requirements requires us to declare the
proceedings void and remand for further proceedings before the Board.
Applying this principle to the issue of the Assessor’s valuation of the property
for the first lien date following appellants’ 2013 purchase would make no
sense. If the Assessor did act improperly, that historical fact will not and
cannot change. If that past act were sufficient to invalidate the present
proceedings, it would invalidate any future proceedings as well. This
obviously cannot be the result.
      Appellants additionally challenge the Board’s findings as not
explaining the Board’s use of comparable sales that were not similar in size
to appellants’ property, not “disclosing” supporting data or calculations used
to reconcile the differences in acreage between appellants’ property and the
ones used for comparison, and failing to “justify with competent and properly
entered evidence [the Board’s] decision to increase the value” of the property.
These challenges simply recast appellants’ claims about deficiencies in the



                                       33
comparable sales analysis, which we have discussed and rejected, as
deficiencies in written findings. The Board’s findings address appellants’
claims that their property value should be determined by their purchase price
and that the comparable sales analysis relied on insufficiently similar
properties, and explain the Board’s reasons for disagreeing with appellants
and for its adjustments to the Assessor’s valuation. More detail in the
findings is not required.
                               DISPOSITION
      The judgment is affirmed.
      Costs to respondent County of Humboldt.




                                      34
                                          _________________________
                                          Kline, P.J.


We concur:


_________________________
Richman, J.


_________________________
Miller, J.




Phillis et al. v. County of Humboldt (A158725)




                                     35
Trial Court:                Humboldt County Superior Court


Trial Judge:                Hon. Kelly I. Neel


Appellant Tim Phillis,      No appearance
In Pro. Per.

Attorneys for Respondent:   Office of County Counsel
                            Jeffrey S. Blanck
                            County Counsel

                            Jefferson Billingsley
                            Interim County Counsel




                             36